Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 3316045 to Leland.
Leland discloses (Claim 1). A tool chest 10 comprising: a base portion 15; two opposing sidewalls 12 extending substantially parallel to each other on opposite sides of the base portion 15 to define a tool repository between the sidewalls 12; a lid 16 that has a closed position covering a top of the tool chest, and an open position in which access is provided to the tool repository; and a drawer portion 22,22a that is slidable to at least partially remove the drawer portion 22,22a from the base portion 15, wherein the drawer portion is automatically locked by moving the lid to the closed position via a locking assembly that is configured to automatically unlock when the lid is in the open position unless the locking assembly is retained in a locked state; (Claim 2). The tool chest of claim 1, wherein the locking assembly comprises a latch pin 58 configured to translate between a locked position defining the locked state of the locking assembly (Fig. 2), and an unlocked position defining an unlocked state for the locking assembly (Fig. 3); (Claim 3). The tool chest of claim 2, wherein the latch pin 58 is biased by a spring 60 to the locked position; (Claim 13). The tool chest of claim 1, wherein the locking assembly is configured to automatically lock the drawer portion when the lid is in the closed position unless the locking assembly is retained in an unlocked state; (Claim 14). A locking assembly for a tool chest 10 that has a drawer portion 22,22a and a lid 16 that has a closed position preventing access to a tool repository of the tool chest, and an open position in which access is provided to the tool repository, the locking assembly comprising: a latch pin 58 configured to translate between a locked position defining a locked state of the locking assembly (Fig. 2), and an unlocked position defining an unlocked state for the locking assembly (Fig. 3), and a spring 60 configured to bias the latch pin 58 to the locked position, wherein the locking assembly is configured to automatically lock the drawer portion responsive to the lid being in the closed position and to automatically unlock when the lid is in the open position unless the locking assembly is retained in a locked state.
Allowable Subject Matter
Claims 4-12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
July 1, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637